IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-78,262-01


EX PARTE DEON LAVELL WHITE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W08-60814-N
IN THE 195TH JUDICIAL DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
cocaine and was sentenced to eight years' imprisonment.  The Fifth Court of Appeals affirmed his
conviction.  White v. State, No. 05-09-00601-CR (Tex. App.-Dallas June 24, 2010).
	On September 19, 2012, this Court remanded this application to the trial court for
supplemental findings of fact and conclusions of law.  On April 24, 2013, the trial court signed
supplemental findings of fact and conclusions of law that were based on the affidavit from appellate
counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed:   June 12, 2013
Do not publish